DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2015/008073, see Machine Translation) in view of Guy (US 2006/0123622).

Regarding claim 1, Kato et al. discloses in Figs 1-9, a battery manufacturing method, including a positive electrode layer forming unit ([0033]-[0036]) forming a positive electrode layer ([0038]), a negative electrode layer forming unit ([0028]-[0031]) forming a negative electrode layer ([0038]), and a laminating unit ([0038], ref S11), the positive electrode layer ([0038]) includes a positive electrode current collector (ref 6), a positive electrode active material layer (ref 3), and a positive electrode-side solid electrolyte layer (ref 4), and the negative electrode layer ([0038]) includes a negative electrode current collector (ref 5), a negative electrode active material layer (ref 1), and a negative electrode-side solid electrolyte layer (ref 2), the method comprising steps of: (a1) forming ([0033], ref S6), by the positive electrode layer forming unit ([0033]-[0036]), the positive electrode active material layer (ref 3) which is in contact with (Fig 5) the positive electrode current collector (ref 6) and which is arranged in a region smaller than ([0079], tab portion uncoated) the positive electrode current collector; (a2) forming ([0034], ref S7), after the forming step (a1), by the positive electrode layer forming unit ([0033]-[0036]), the positive electrode-side solid electrolyte layer (ref 4) which is in contact with (Fig 5) the positive electrode current collector (ref 6) and the positive electrode active material layer (ref 3) and which is arranged in the same region (Fig 5) as the positive electrode current collector (ref 6); (b1) forming ([0028]), by the negative electrode layer 

Kato et al. does not explicitly disclose all of the individual units are incorporated into a single battery manufacturing apparatus.
Guy discloses in Figs 1-71, an apparatus (Fig 1) for battery manufacturing ([0006]) including applying electrode materials to collectors, laminating, and cutting to size for individual batteries ([0011]-[0016]).  This allows the batteries to be manufactured automatically and continuously ([0006]).
Guy and Kato et al. are analogous since both deal in the same field of endeavor, namely, battery manufacturing methods.


Regarding claim 2, modified Kato et al. discloses all of the claim limitations as set forth above and also discloses in the forming step (b1) ([0028]), by the negative electrode forming unit ([0028]-[0031]), the negative electrode active material layer (ref 1) is formed in a region larger than (depicted in Fig 5) the positive electrode active material layer (ref 3), and in the laminating step (c) (ref S11, [0008], [0040), by the laminating unit (ref S11, [0008], [0040), the positive electrode active material layer (ref 3) is arranged within a region (depicted in Fig 5) in which the negative electrode active material layer (ref 1) is formed.

Regarding claim 3, modified Kato et al. discloses all of the claim limitations as set forth above and also discloses the battery manufacturing apparatus further includes a pressing unit (ref S13, [0008], [0040), the method further comprising (d) pressing (ref S13, [0008], [0040), by the pressing unit (ref S13, [0008], [0040), the positive electrode layer ([0038]) and the negative electrode layer ([0038]) laminated thereto (Fig 5), resulting in the positive electrode-side solid electrolyte layer (ref 4) is bonded to (Fig 5, [0038], [0040]) the negative electrode-side solid electrolyte layer (ref 2).



Regarding claim 5, modified Kato et al. discloses all of the claim limitations as set forth above and also discloses the negative electrode layer forming unit ([0028]-[0031]) includes a negative electrode-side solid electrolyte layer forming unit ([0029], [0030], ref S2) and a negative electrode-side cutting unit ([0031], ref S4), and the forming step (b2) includes steps of: (b21) forming ([0029], [0030], ref S2), by the negative electrode-side solid electrolyte layer forming unit ([0029], [0030], ref S2), the negative electrode-side solid electrolyte layer (ref 2) which is in contact with (Fig 5) the negative electrode current collector (ref 5) and the negative electrode active material layer (ref 1); and (b22) cutting (ref S4, [0031]), after the forming step (b21), by the negative electrode-

Regarding claims 6 and 9, Kato et al. discloses in Figs 1-9, a battery manufacturing method, including a positive electrode layer forming unit ([0033]-[0036]) forming a positive electrode layer ([0038]), a negative electrode layer forming unit ([0028]-[0031]) forming a negative electrode layer ([0038]), a laminating unit ([0038], ref S11), and a cutting unit ([0031], ref S4), the positive electrode layer ([0038]) includes a positive electrode current collector (ref 6), a positive electrode active material layer (ref 3), and a positive electrode-side solid electrolyte layer (ref 4), and the negative electrode layer ([0038]) includes a negative electrode current collector (ref 5), a negative electrode active material layer (ref 1), and a negative electrode-side solid electrolyte layer (ref 2), the method comprising steps of: (e1) forming ([0033], ref S6), by the positive electrode layer forming unit ([0033]-[0036]), the positive electrode active material layer (ref 3) which is in contact with (Fig 5) the positive electrode current collector (ref 6) and which is arranged in a region smaller than ([0079], tab portion uncoated) the positive electrode current collector; (e2) forming ([0034], ref S7), after the forming step (e1), by the positive electrode layer forming unit ([0033]-[0036]), the positive electrode-side solid electrolyte layer (ref 4) which is in contact with (Fig 5) the positive electrode current collector (ref 6) and the positive electrode active material layer (ref 3) and which is arranged in the same region (Fig 5) as the positive electrode current collector (ref 6); 


Guy discloses in Figs 1-71, an apparatus (Fig 1) for battery manufacturing ([0006]) including applying electrode materials to collectors, laminating, and cutting to size for individual batteries ([0011]-[0016]).  This allows the batteries to be manufactured automatically and continuously ([0006]).  A final step of the manufacturing process is cutting ([0481]).  This enhances the quality of the produced batteries ([0006]-[0007]).
Guy and Kato et al. are analogous since both deal in the same field of endeavor, namely, battery manufacturing methods.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the manufacturing apparatus including a final cutting step disclosed by Guy into the method of Kato et al. to allow batteries to be manufactured automatically and continuously, thereby enhancing the manufacturing process and quality of the produced batteries.

Regarding claim 7, modified Kato et al. discloses all of the claim limitations as set forth above and also discloses in the forming step (f1), by the negative electrode layer forming unit ([0028], ref S1), the negative electrode active material layer (ref 1) is formed in a region larger than (depicted in Fig 5) the positive electrode active material layer (ref 3), and in the laminating step (g) (ref S11, [0008], [0040), by the laminating unit (ref S11, [0008], [0040), the positive electrode active material layer (ref 3) is 

Regarding claim 8, modified Kato et al. discloses all of the claim limitations as set forth above and also discloses the battery manufacturing apparatus further includes a pressing unit (ref S13, [0008], [0040), the method further comprising (p) pressing (ref S13, [0008], [0040), by the pressing unit (ref S13, [0008], [0040), the positive electrode layer ([0038]) and the negative electrode layer ([0038]) laminated thereto, resulting in the positive electrode-side solid electrolyte layer (ref 4) is bonded to (Fig 5, [0038]) the negative electrode-side solid electrolyte layer (ref 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725